370 U.S. 46 (1962)
WATKINS
v.
CITY OF WILSON ET AL.
No. 789.
Supreme Court of United States.
Decided May 28, 1962.
APPEAL FROM THE SUPREME COURT OF NORTH CAROLINA.
Romallus O. Murphy and Samuel S. Mitchell for appellant.
John F. Doyle for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.